DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 17-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (US 2012/0063208 A1).

Regarding claim 1:  Koyama (FIG. 1, FIG. 2A, FIG. 3A-H, FIG.4A-C, FIG. 6) teaches an apparatus, comprising:  
     2a memory array (a three dimensional memory array in FIG. 1) comprising a plurality of memory sections (a plurality of stacked memory arrays as illustrated in FIG. 1);  

  a     5a plurality of sets of drivers (each memory array or layer has a set of drivers comprising 611 and 612) that each correspond to a respective memory 6section (memory array) of the plurality, wherein each set of drivers of the plurality comprises:  
     7respective drivers of a first type (word line drivers 612) coupled with a respective first set of shared 8circuitry (row decoders of 213 and 214) of the plurality that is common to the respective memory section and a first other 9memory section of the plurality; and  
     10respective drivers of a second type (bit line drivers 611) coupled with a respective second set of 11shared circuitry (column decoders of 211 and 212) of the plurality that is common to the respective memory section and a 12second other memory section of the plurality.

Regarding claim 2:  Koyama (FIG. 1, FIG. 2A, FIG. 3A-H, FIG.4A-C, FIG. 6) teaches the apparatus of claim 1, further comprising:  
     2an additional driver of the first type (a word line driver 612 on another layer) corresponding to a first edge section (an upper edge section as seen in one of FIG. 3A-H) at a 3first edge (upper or top) of the memory array, wherein the additional driver of the first type is coupled with 4a first set of shared circuitry (213, 214) of the plurality that is common (commonly connected)  to the first edge section and a 5first memory section of the plurality; and  


Regarding claim 3:  Koyama teaches the apparatus of claim 2, wherein the first edge section occupies an area that does not overlap with any drivers of the second type; and
    the second edge section occupies an area that does not overlap with any drivers of the first type (612 and 611 occupy different areas on each layer as seen in each of FIG. 3A-H).

Regarding claim 4:  Koyama teaches the apparatus of claim 2, wherein the additional drivers of the first type are located under the first edge section (when considering the drivers 612 on a lower memory layer); and the additional drivers of the second type are located under the second edge section (when considering the drivers 611 on a lower memory layer).

Regarding claim 5:  Koyama teaches the apparatus of claim 1, wherein:  2each set of drivers of the plurality occupies a respective area that overlaps the 3respective memory section (each of 612 and 611 is included in a memory section, the memory section 

Regarding claim 6:  Koyama teaches the apparatus of claim 1, wherein each memory section of the plurality comprises respective memory tiles (memory cells of memory arrays including 612 and 611 as seen in one of FIG. 3A-H); each set of drivers (611 and 612) of the plurality is included in one or more of the respective memory tiles of the respective memory section.

Regarding claim 7:  Koyama teaches the apparatus of claim 6, wherein each memory tile of the respective set of memory tiles comprises a respective memory subarray that comprises a respective set of memory cells, a respective set of row decoding circuitry, and a respective set of column decoding circuitry (each memory layer as seen in one of FIG. 3A-H comprises a memory array or subarray, 612 for word lien decoding/driving, and 611 for bit line decoding /driving).

Regarding claim 8:  Koyama teaches the apparatus of claim 6, wherein:
     the plurality of sets of shared circuitry (211-214, 215, 220) comprise a plurality of sets of sense amplifiers (216a-b inside  211 and 212, respectively) that are each configured to sense logic states stored by memory cells included in the respective first memory section and memory cells included in the respective second memory section. 

Regarding claim 9:  Koyama teaches the apparatus of claim 6, wherein:  


Regarding claim 10:  Koyama teaches the apparatus of claim 1, wherein;
    the respective drivers of the fist type (612) are configured to output control signals of a first type (word line signals); and
    the respective drivers of the second type (611) are configured to output control signals of a second type (bit line signals).

Regarding claim 11:  Koyama teaches the apparatus of claim 10, wherein:
     the control signals of the first type (word line signals) comprise timing signals (word line signal control access to the memory cells during the operation; therefore, they also control the timing of the access) for a first set of functions (biasing the control gates of transistors 162) performed by each set of shared circuitry; and
     the control signals of the second type (bit line signals) comprise timing signals (bit line signals control access to the memory cells during the operation by biasing the source/drain of transistor 162; therefore, they also control the timing of the access) for a second set of functions (biasing the source or drain of transistors 162) performed by each set of shared circuitry.

Regarding claim 12:  Koyama teaches the apparatus of claim 11, wherein:


Regarding claim 13:  Koyama teaches the apparatus of claim 1, further comprising:
    a memory controller (218 and/or 211-214 in FIG. 2A; [0137]) coupled with the plurality of sets of drivers and configured to provide control signals to each set of drivers of the plurality.

Regarding claim 17:  Koyama (FIG. 1, FIG. 2A, FIG> 3A-H, FIG. 4A-C, FIG. 6) teaches a method comprising:
     identifying a first memory section (a first memory array stacked over a second memory array, and below a third memory cell array in the device of FIG. 1, wherein a three dimensional memory array comprises stacked two dimensional arrays one above another) of a memory array (a three dimensional memory array in FIG. 1) for an access operation (read or write), the first memory section located between a second memory section (the second memory array) of the memory array and a third memory section (the third memory array) of the memory array;
     operating based at least in part on the identifying (via address ADR), a first set of circuitry (216a, 213 and 214 in FIG. 2A) shared by the first memory section and the second memory section using drivers (611 and/or 612 in one of FIG. 3A-H) associated with the first memory section and drivers (611 and/or 612) associated with the second memory section (all of the drivers are associated with each of the memory arrays by being in the same three dimensional memory device);

     performing the access operation based at least in part on operating the first set of circuity and operating the second set of circuity (access is performed based in part on operating the circuits 211, 212, 213, 214).

Regarding claim 18:  Koyama teaches the method of claim 17, further comprising:
     generating control signals of a first type (word line control signals) using a first subset (612) of the drivers associated with the first memory section;
     generating control signals of a second type (bit line control signals) using a second subset (611) of the drivers associated with the first memory section;
     generating additional control signals of the second type (bit line signals on each of the other layers are generated) using the drivers associated with the second memory section; and
    generating additional control signals (word line signals on each of the other layers are generated ) of the first type using the drivers associated with the third memory section.




     coupling based at least in part on the identifying the first subset of the drivers (612) associated with the first memory section and the drivers associated with the second memory (612) section with the first set of circuitry (213, 214, the row decoders in 213, 214 are coupled to the word line drivers based on the address ADR);
     coupling based at least in part on the identifying, the second subset of the drivers (611) associated with the first memory section and the drivers associated with the third memory section (611) with the second set of circuitry (217a-b are  bits line decoders in 211, 212 that are coupled to the bit line drivers based on the address ADR).

Regarding claim 20:  Koyama teaches the method of claim 18, further comprising:
     performing, using the first set of circuitry (216a, 213, 214), a first set of functions (word line function, enabling or disabling the gates of select transistors 162 in the memory cells; FIG. 6) based at least in part on the control signals (word line signals) of the first type and a second set of functions (bit line function; biasing the source or drain of the select transistors 162; FIG. 6) based at least in part on the additional control signals (bit line signals) of the second type, wherein performing the access operation comprises performing the first set of functions and the second set of functions (FIG. 5, FIG. 6, FIG. 8).

Regarding claim 21:  Koyama teaches the method, wherein:
     the first set of functions are independent of the second set of functions (the word lines and bit lines are independently decoded and driven).

Regarding claim 22:  Koyama teaches the method of claim 20, wherein:  2the first set of circuitry comprises a first set of sense amplifiers (216a), a first subset (a portion of the amplifiers in 216a such as one half or the amplifiers may be divided into two separated parts as illustrated in FIG. 4C, amplifiers in part 211a) 3of the first set of sense amplifiers underlying memory tiles of the first memory section and a 4second subset (another portion of the amplifiers in 216a such as one half or the amplifiers may be divided into two separated parts as illustrated in FIG. 4C, amplifiers in part 211b) of the first set of sense amplifiers underlying memory tiles of the second 5memory section; and  6the second set of circuitry comprises a second set of sense amplifiers (216b), a first 7subset (a portion of the amplifiers in 216b such as one half or the amplifiers may be divided into two separated parts as illustrated in FIG. 4C, amplifiers in part 212a) of the second set of sense amplifiers underlying memory tiles of the first memory 8section and a second subset (another portion of the amplifiers in 216b such as one half or the amplifiers may be divided into two separated parts as illustrated in FIG. 4C, amplifiers in part 212b) of the second set of sense amplifiers underlying memory tiles of 9the third memory section (the circuitry is arranged in the bottom layer, which underlying the memory layers or memory tiles as seen in FIG. 1)..


Regarding claim 24:  Koyama teaches the method of claim 20, wherein:

     the drivers associated with the second memory section are included in one or more memory tiles within the second memory section (611 and 612 are included in a memory tile that comprises a memory array, 611, and 612 as seen in each of the FIG. 3A-H); and
     the drivers associated with the third memory section are included in one or more memory tiles within the second memory section (611 and 612 are included in a memory tile that comprises a memory array, 611, and 612 as seen in each of the FIG. 3A-H).


Regarding claim 25: Koyama (FIG. 1, FIG. 2A, FIG. 3A-H, FIG.4A-C, FIG. 6) teaches a method comprising:
     identifying (via address ADR; [0133-0137]) a first memory section (a first memory array stacked over a second memory array, and below a third memory cell array in the device of FIG. 1, wherein a three dimensional memory array comprises stacked two dimensional arrays one above another) of a memory array (the three-dimensional array as illustrated in FIG. 1) for an access operation, the first memory section located between a second memory section (the second memory array) of the memory array and a third memory section (the third memory array) of the memory array;

     generating, using a second set of drivers (bit line drivers 611 of the first memory array) associated with the first memory section, control signals of a second type (bit line control signals);
     generating, using a third set of drivers (611) associated with the second memory section, additional control signals of the second type;
     generating, using a fourth set of drivers (612’) associated with the third memory section, additional control signals of the first type;
     operating a first set of sense amplifiers (216a; FIG. 2a) using the control signals of the first type generated by the first set of drivers and the additional control signals of the second type generated by the third set of drivers;
     operating a second set of sense amplifiers (216b; FIG. 2b) using the additional control signals of the first type generated by the fourth set of drivers and the control signals of the second type generated by the second set of drivers; and
     performing the access operation based at least in part on operating the first set of sense amplifiers and operating the second set of sense amplifiers ([0133-0137]).


Allowable Subject Matter
Claims 14-16 allowed.

Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 14: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first set of circuitry configured to be selectively coupled with the first 5memory section and the second memory section;  6a second set of circuitry configured to be selectively coupled with the first 7memory section and the third memory section in combination with the other limitations thereof as is recited in the claim. Claims 15-16 depend on claim 1.

Regarding claim 23: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first subset of the first set of circuitry is included in memory tiles within the 3first memory section; and 4a second subset of the first set of circuitry is included in memory tiles within 5the second memory section in combination with the other limitations thereof as is recited in the claim. 


	

	

	


Conclusion

    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827